i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00924-CV

                                IN THE INTEREST OF R.S., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00023
                          Honorable Charles Montemayor, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 20, 2009

AFFIRMED

           After the trial court terminated her parental rights, Hiwaunis S. appealed the trial court’s

order determining that an appeal of the termination order would be frivolous. See TEX . FAM . CODE

ANN . § 263.405(g) (Vernon 2002). Hiwaunis’s court-appointed appellate attorney filed a brief

containing a professional evaluation of the record and demonstrating that there are no arguable

grounds to be advanced. Counsel concludes that the appeal is frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.

04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.)

(applying Anders procedure in appeal from termination of parental rights) (mem. op.); see also In

re K.M., 98 S.W.3d 774 (Tex. App.—Fort Worth 2003, order) (same).
                                                                                       04-08-00924-CV

       Counsel certified that a copy of his brief was delivered to Hiwaunis who was advised of her

right to examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing

the record, we agree that the appeal is frivolous and without merit. The judgment of the trial court

is therefore affirmed, and counsel’s motion to withdraw is granted.



                                                        Marialyn Barnard, Justice




                                                  -2-